DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US PgPub #2006/0249623).
For Claim 1, figures 1-3 of Steele ‘623 disclose a system (1000) for halting a flight of an aircraft, comprising: a first line support mechanism (101) rotatably coupled to a first support member (200); a second ling support mechanism (102) rotatably coupled to a second support member (205), the first and second line support mechanisms separated by a space; a capture line (162) suspended between the first and second line support mechanisms; an actuator system (220) configured to move the first and second line support mechanisms to cause the capture line to travel through a capture window; a spooling system (163 and 164) configured to extend or retract the capture line from the two line support mechanisms; and a computing device configured to in response to detecting a condition, activate the actuator system to move the first and second line support mechanisms, thereby moving the capture line through the capture window and engaging an engagement member on the aircraft with the capture line in the capture window; determine a tension of the capture line; and causing the spooling system to extend the capture line to maintain the tension of the capture line under a threshold.
For Claim 2, figures 1-3 of Steele ‘623 disclose that the first line support mechanism (101) of the two line support mechanisms comprises a first pole rotatably coupled to the first support member (200); and the second line support mechanism (102) of the two line support mechanisms comprises a second pole rotatably coupled to the second support member (205).
For Claim 3, figures 1-3 of Steele ‘623 disclose that the actuator system (220) is configured to rotate the first pole relative to the first support member, and the second pole relative to the second support member.
For Claim 4, figures 1-3 and paragraph [0024] of Steele ‘623 disclose the computing device is configured to determine a predicted aircraft trajectory; determine a motion start time based on the predicted aircraft trajectory; and detect the condition when the motion start time is reached.
For Claims 5 and 6, figures 1-3 and paragraph [0024] of Steele ‘623 disclose that the condition is the receipt of a motion start commend from the aircraft.
For Claim 7, figures 1-3 of Steele ‘623 disclose that the operation of activating the actuator system to move the first and second line support mechanisms causes the capture line to be moved upwards through the capture window; and the computing device is further configured to activate the actuator system to move the first and second line support mechanisms in a different direction, thereby moving the capture line downwards, after the capture line engages the engagement member on the aircraft.
For Claim 8, figures 1-3 of Steele ‘623 disclose that the computing device is configured to, after causing the spooling system to extend the capture line, causing the spooling system to retract the capture line.
For Claim 9, figures 1-3 of Steele ‘623 disclose causing the spooling system to retract the capture line comprises causing the spooling system to retract the capture line to payout length that prevents the aircraft from striking the base surface after the aircraft is halted by the capture line.
For Claim 10, figures 1-3 of Steele ‘623 disclose a system for halting a flight of an aircraft, comprising: a support structure having at least two support members  extending above a base surface and set apart from one another by a space; a first line support mechanism (101) attached to a first support member (200 and 205) of the at least two support members and movable relative to and  independently from the first support member; a second line support mechanism (102) attached to a second support member of the at least two support members and movable relative to and independently from the second support member; a capture line (162) extending between the first and second line support mechanism; and an actuator system (220) configured to move the first and second line support mechanisms substantially in unison, thereby moving the capture line through a capture window and engaging an engagement member on the aircraft with the capture line in the capture window.
For Claim 11, figures 1-3 of Steele ‘623 disclose that the first line support mechanism (101) is a first pole that is rotatable relative to the first support member; and the second line support mechanism (102) is a second pole that is rotatably relative to the second support member.
For Claim 17, figures 1-3 of Steele ‘623 disclose a method for halting a flight of an aircraft, comprising: at a recovery control system configured to control an aircraft recovery mechanism comprising a movable capture line (162): activating an actuator system (220) of the aircraft recovery mechanism to move a capture line upward through a capture window, thereby engaging an engagement member on the aircraft with the capture line in the capture window; after engaging the engagement member on the aircraft, measuring a tension of the capture line; causing a spooling system to extend the capture line to maintain the tension of the capture line under a threshold; determining a predicted aircraft trajectory; determining a motion start time based on the predicted aircraft trajectory; and determining that the motion start time has been reached; wherein the recovery control system activates the actuator system to move the capture line upward through the capture window in response to determining that the motion start time has been reached. 
For Claim 19, figures 1-3 of Steele ‘623 disclose that the predicted aircraft trajectory is determined using a ground based sensor (130).
For Claim 20, figures 1-3 of Steele ‘623 disclose that the predicted aircraft trajectory is determined using an aircraft based sensor (gps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US PgPub #2006/0249623) as applied to claim 11 above, and further in view of Charno (US Patent #3367608).  
For Claims 12-13, while Steele ‘623 is silent about the poles being tubular structures with channels for the capture line, figures 1-5 of Charno ‘608 teaches a first and second pole (32) being tubular structure defining a channel extending along a length of the poles and the capture line extending through the channel.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify the pole and capture line mechanism of Steele ‘623 with the channeled system of Charno ‘608 in order to provide protection of the line inside the pole.
For Claim 14-16 and 21, while Steele ‘623 discloses a motor (164) to control the capture line with the spools (163) it is silent about a first and second motor to individually control the spool capture lines.  However, figures 1-5 of Charno ‘608 teach individually controlled first and second motors to linearly control first and second ends of a capture line.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Steele ‘623 with individually controlled motors that control the ends of the capture line as taught by Charno ‘608 in order to have greater control and redundancy of line movement.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 10/26/2020, with respect to the rejection(s) of claim(s) 1, 10, and 17 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steele ‘623 due to the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/15/2021